 

Exhibit 10.35

 

FORM OF

RESTRICTED SHARE AWARD AGREEMENT

UNDER THE

Net Element, INC.

2013 EQUITY INCENTIVE PLAN

 

THIS RESTRICTED SHARE AWARD AGREEMENT (this “Agreement”) is entered into
pursuant to the Net Element, Inc. 2013 Equity Incentive Plan (the “Plan”). This
Agreement is made effective as of December ____, 2014 (the “Date of Grant”) by
and between Net Element, Inc., a Delaware corporation (the “Company”), and
_____________________________ (the “Grantee”).

 

1. Defined Terms. Capitalized terms used in this Agreement and not otherwise
defined herein shall have the meanings assigned to such terms in the Plan.

 

2. Grant of Stock. Subject to the terms and conditions of this Agreement and
Article 9 of the Plan, the Company hereby awards Grantee
___________________Restricted Shares.

 

3. Vesting of Restricted Shares.

 

(a) General Rule. The Restricted Shares granted pursuant to Section 2 above
shall become vested and nonforfeitable as follows: (a) _________________
Restricted Shares shall vest on _______________________, (b) _________________
Restricted Shares shall vest on _______________________, and (c)
_________________ Restricted Shares shall vest on _______________________. Each
such vesting period shall be referred to here as a “Vesting Date.”

 

(b) Death, Disability, Termination without Cause. Notwithstanding Section 3(a)
above, all of the Restricted Shares (to the extent not previously vested), shall
become vested and nonforfeitable on the first to occur of Grantee’s termination
of employment without Cause prior to a Vesting Date, or his death or Disability
prior to a Vesting Date. For purposes of this Agreement, the term “Cause” means:
(i) Grantee’s conviction, or plea of guilty or nolo contendere to the commission
of a felony; or (ii) Grantee’s commission of any fraud or misappropriation which
causes demonstrable injury to the Corporation or a Subsidiary.

 

(c) Change in Control. Notwithstanding Section 3(a) or 3(b) above, all of the
Restricted Shares (to the extent not previously vested), shall become vested and
nonforfeitable if a Change in Control occurs prior to a Vesting Date.

 

4. Stockholder Rights. Grantee will have all rights of the stockholder with
respect to the Restricted Shares as of the Date of Grant; provided, however,
that the Restricted Shares that have not become vested and nonforfeitable may
not be transferred or assigned by Grantee or by operation of law, other than by
will or by the laws of descent and distribution. For the avoidance of doubt,
Grantee shall have the right to receive dividends with respect to the Restricted
Shares.

 

5. Right to Terminate Service. Nothing contained in this Agreement shall create
a contract of employment (or service) or give Grantee a right to continue in the
employ (or service) of the Company or any Subsidiary, or restrict the right of
the Grantee to terminate his employment at any time or the Company or a
Subsidiary to terminate the employment (or service) of Grantee at any time.

 

6. Adjustments. Upon the occurrence of certain events relating to the Company’s
Common Stock as contemplated by Article 14 of the Plan, an adjustment shall be
made to the Restricted Shares granted hereby as the Committee, in its sole
discretion, deems equitable or appropriate to prevent dilution or enlargement of
the rights of Grantee.

 

7. Additional Restrictions on Transfer. The Restricted Shares issued hereunder
shall be subject to any additional restrictions on transfer then in effect
pursuant to the certificate of incorporation or by-laws of the Company.

 

8. Withholding. Pursuant to Section 17.1 of the Plan, the Company may require
Grantee to remit to the Company the minimum amount necessary to satisfy all
applicable income and employment taxes required to be withheld by the Company in
connection with this Agreement.

 

9. Section 83(b). The Grantee understands that Section 83 of the Code taxes as
ordinary income the difference between the amount paid, if any, for the
Restricted Shares and the fair market value of the Restricted Shares on each
Vesting Date. The Grantee understands that he may elect, pursuant to Section
83(b) of the Code, to be taxed at the time the Restricted Shares are granted
rather than when and as the Restricted Shares vest by filing a Section 83(b)
election with the Internal Revenue Service within 30 days from the date the
Restricted Shares are transferred to Grantee. Grantee understands that failure
to make this filing timely shall result in the recognition of ordinary income by
the Grantee on the fair market value of the Restricted Shares as the Restricted
Shares become vested and nonforfeitable. GRANTEE ACKNOWLEDGES THAT IT IS
GRANTEE’S SOLE RESPONSIBILITY, AND NOT THE COMPANY’S TO FILE TIMELY THE ELECTION
UNDER SECTION 83(b), EVEN IF GRANTEE REQUESTS THE COMPANY OR ITS REPRESENTATIVES
TO MAKE THIS FILING ON GRANTEE’S BEHALF.

 



 

 

 

10. Plan. This Agreement and all rights of Grantee under this Agreement are
subject to all of the terms and conditions of the Plan, which are incorporated
herein by reference. In the event of a conflict or inconsistency between the
terms and conditions of this Agreement and the Plan, the terms and conditions of
the Plan shall govern. Grantee agrees to be bound by the terms of the Plan and
this Agreement. Grantee acknowledges having read and understood the Plan and
this Agreement. Unless otherwise expressly provided in other sections of this
Agreement, provisions of the Plan that confer discretionary authority on the
Board or the Committee do not (and shall not be deemed to) create any rights in
Grantee unless such rights are expressly set forth herein or are otherwise in
the sole discretion of the Board or the Committee so conferred by appropriate
action of the Board or the Committee under the Plan after the date hereof.

 

11. Entire Agreement. This Agreement and the Plan together constitute the entire
agreement and supersede all prior understandings and agreements, written or
oral, of the parties hereto with respect to the subject matter hereof. This
Agreement may be amended only by a written agreement executed by the Company and
Grantee.

 

12. Counterparts. This Agreement may be executed simultaneously in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 

13. Section Headings. The section headings of this Agreement are for convenience
of reference only and shall not be deemed to alter or affect any provision
hereof.

 

14. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware without regard to
conflict of law principles thereunder.

 

by executing this AGREEMENT, GRANTEE accepts participation in the plan,
acknowledges that he has read and understands the provisions of this AGREEMENT
and the plan, and agrees that this AGREEMENT AND THE pLAN shall govern the terms
and conditions of thIS AWARD.

 

IN WITNESS WHEREOF, the Company and Grantee have duly executed this Agreement
effective as of the Date of Grant set forth above.

 

NET ELEMENT, INC.

 

By:_________________________________

Print Name: __________________________

Its: ________________________________

 

GRANTEE

 

___________________________________

Signature

___________________________________

Print Name

  

 

  